10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:20-cv-08984-BLF Document 60 Filed 03/22/21 Page 1 of 1

 

Reset Form

 

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

IN RE GOOGLE DIGITAL PUBLISHER Case No: 5:20-cv-8984

ANTITRUST LITIGATION APPLICATION FOR

ADMISSION OF ATTORNEY
PRO HAC VICE
(CIVIL LOCAL RULE 11-3)

This Document is Related to:

Mikula Web Solutions, Inc. v. Google LLC,
Case No. 5:21-cv-00810

Nowe None Nee” Nae” Nee” Nee” Nee” Nee” Nee” eee”

 

 

 

I, Dianne M. Nast , an active member in good standing of the bar of
Pennsylvania , hereby respectfully apply for admission to practice pro hac vice in the
Northern District of California representing: Mikula Web Solutions, Inc. in the
above-entitled action. My local co-counsel in this case is Dennis Stewart yan
attorney who is a member of the bar of this Court in good standing and who maintains an office
within the State of California.

 

 

MY ADDRESS OF RECORD: LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

1101 Market Street, Suite 2801 600 B Street, 17th Floor

Philadelphia, Pennsylvania 19107 San Diego, California 92101

MY TELEPHONE # OF RECORD: LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
(215) 923-9300 (619) 595-3299

My EMAIL ADDRESS OF RECORD: LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
dnast@nastlaw.com dstewart@gustafsongluek.com

 

I am an active member in good standing of a United States Court or of the highest court of
another State or the District of Columbia, as indicated above; my bar number is: 24424

A true and correct copy of a certificate of good standing or equivalent official document from said
bar is attached to this application.

I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

I declare under penalty of perjury that the foregoing is true and correct.

Dated: 03/22/21 Dianne M. Nast

 

APPLICANT

ORDER GRANTING APPLICATION
FOR ADMISSION OF ATTORNEY PRO HAC VICE
IT IS HEREBY ORDERED THAT the application of Dianne M. Nast is granted,
subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
designated in the application will constitute notice to the party.

Dated:

 

UNITED STATES DISTRICT/ MAGISTRATE JUDGE

PRO HAC VICE APPLICATION & ORDER

 
